 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9                                        FRESNO DIVISION
10    BRIAN NEUFELD,                               )      CASE NO. 1:18-cv-01012-LJO-SKO
                Plaintiff,                         )
11                                                 )      ORDER GRANTING JOINT
                                                   )
12             vs.                                 )      STIPULATION TO EXTEND
                                                   )      TIME FOR TRANS UNION TO
13    CAPITAL BANK N.A. d/b/a                      )      FILE ITS AMENDED ANSWER
      OPENSKY, EXPERIAN                            )      AND AFFIRMATIVE
14    INFORMATION SOLUTIONS, INC.,                 )      DEFENSES
                                                   )
15    and TRANS UNION LLC,                         )
                 Defendants.                              (Doc. 21)
16
17
18            Pursuant to the parties’ “Joint Stipulation to Extend Time for Trans Union to File its
19   Amended Answer and Affirmative Defenses” (Doc. 21) and Fed. R. Civ. P. 15(a)(2), Defendant
20   Trans Union LLC is hereby GRANTED leave to file an Amended Answer to Plaintiff’s
21   Complaint and Affirmative Defenses. Such Amended Answer SHALL be filed by no later than
22   October 25, 2018.
23
24   IT IS SO ORDERED.
25
26
     Dated:     October 5, 2018                                  /s/   Sheila K. Oberto           .
                                                       UNITED STATES MAGISTRATE JUDGE
27
28

     ORDER – 1:18-CV-01012-LJO-SKO
